629 F.2d 1159
Versie KIMBLE, Plaintiff-Appellant,v.D. J. McDUFFY, INC. and Industrial Foundation Of the South,and all of its subscribers, Defendants-Appellees.
No. 78-1474.
United States Court of Appeals,Fifth Circuit.
Oct. 17, 1980.

Appeal from the United States District Court for the Eastern District of Louisiana, Alvin B. Rubin, Circuit Judge, sitting by designation.
Lawrence D. Wiedemann, New Orleans, La., for plaintiff-appellant.
Phelps, Dunbar, Marks, Claverie & Sims, Harry S. Redmon, Jr., Rutledge C. Clement, Jr., Margaret Ann Brown, New Orleans, La., George J. Petrovich, Jr., Ft. Worth, Tex., for defendants-appellees.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC.
(Opinion, 5 Cir., 1980, 623 F.2d 1060).
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, and WILLIAMS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc on briefs without oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.